EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Berkowitz (reg. #: 39607) on 8 June 2022.

The application has been amended as follows:

Claims
The following amendment is made to address a typographical error:

In Reference to Claim 14
In line 16, the phrase “providing a clamp arranged to be alternatively moved” is corrected to read –providing a clamp arranged to be alternately moved–.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the replacement kit of claim 1, the inclusion of:
“wherein the clamp is further arranged to loosen so as to release the one of the first end or the first pipe end, thereby disconnecting the replacement catalytic converter or the bypass pipe from the exhaust manifold, and receive a remaining one of the first end or the first pipe end” was not found.
In the replacement kit of claim 9, the inclusion of:
“wherein the clamp is further arranged to loosen so as to release the one of the second end or the second pipe end, thereby disconnecting the catalytic converter or the remaining portion of the exhaust system, and receive a remaining one of the second end or the second pipe end” was not found.
In the method of claim 14, the inclusion of:
“moving the clamp from the open position to the closed position so as to couple a remaining one of the second end or the second pipe end to the inlet end via a gas tight seal” was not found.
The prior art of Stimmel et al. (US 2017/0370258) teaches a replacement kit comprising a replacement catalytic converter interchangeably connected to an exhaust manifold via a clamp.  The prior art, however, does not fairly teach or suggest including an bypass pipe configured to interchangeably replace the replacement catalytic converter for generating more horsepower in off-road driving conditions as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746